[Cite as State v. Bocock, 2022-Ohio-3344.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                      MONTGOMERY COUNTY

 STATE OF OHIO                                      :
                                                    :
         Plaintiff-Appellee                         :   Appellate Case No. 29421
                                                    :
 v.                                                 :   Trial Court Case No. 2021-CR-4217
                                                    :
 DANIEL A. BOCOCK                                   :   (Criminal Appeal from
                                                    :   Common Pleas Court)
         Defendant-Appellant                        :
                                                    :

                                               ...........

                                               OPINION

                           Rendered on the 23rd day of September, 2022.

                                               ...........

MATHIAS H. HECK, JR. by ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division, 301
West Third Street, 5th Floor, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

MATTHEW M. SUELLENTROP, Atty. Reg. No. 0089655, 6 North Main Street, Suite 400,
Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                             .............

DONOVAN, J.
                                                                                         -2-




       {¶ 1} Daniel A. Bocock appeals from his convictions on his guilty pleas for

receiving stolen property and having weapons while under disability. He argues that the

trial court erred in imposing a sentence of 36 months after inducing his guilty pleas with

a promise of community control sanctions, including the MonDay program. The State

concedes the error. The trial court’s judgment will be reversed, and the matter will be

remanded for the trial court either to impose community control sanctions or to allow

Bocock to withdraw his guilty pleas.

       {¶ 2} On January 6, 2022, Bocock was indicted in Montgomery C.P. No. 2021-CR-

4217 on one count of receiving stolen property ($150,000), in violation of R.C.2913.51(A),

and one count of having weapons while under disability (prior drug conviction), in violation

of R.C. 2923.13(A)(3), both felonies of the third degree.1 He pled not guilty on January

11, 2022.

       {¶ 3} A scheduling conference was held on February 16, 2022, at which substitute

counsel stood in for Bobock’s attorney of record. At that time, the prosecutor indicated

that it was his understanding that Bocock would plead guilty as charged to receiving stolen

property and having weapons under disability, with no agreement between the parties as

to sentencing. The following exchange then occurred:

              THE COURT: * * * [B]efore you make a decision on what you want

       to do Mr. Bocock, I will tell you that I am inclined to grant your community



1
 Bocock’s brief lists two case numbers in its caption, Case Nos. 2020-CR-4001 and 2021-
CR-4217. His notice of appeal, however, was only filed in Case No. 2021-CR-4217, and
we will consider only that case on appeal.
                                                                                          -3-


       control on the one offense with a - - with a MonDay screen and also that

       you attend the MonDay program. I would combine that with any pleas in

       the first case, so I’m basically telling you what I’m going to do ahead of time.

                 So with that, [Defense Counsel], I’ll turn to you.      Is that your

       understanding of what we’re going to do?

                 [DEFENSE COUNSEL]: That was my understanding * * *.

                 THE COURT: * * * Mr. Bocock, is that what you want to do, is enter

       a plea of guilty to those two offenses?

                 THE DEFENDANT: Yes, sir.

       {¶ 4} Additionally, the court indicated that it already had a PSI in Case No. 2020-

CR-4001, that a PSI was to be prepared in the current case, and that the court needed to

know about restitution. The court was prepared to proceed immediately to sentencing,

but the State indicated that the victim needed to be notified of the sentencing hearing and

asked the court to give the victim the opportunity to speak at sentencing. As such, the

court accepted Bocock’s plea and set the sentencing for two weeks later. However, the

court indicated that, in the meantime, “we can get the MonDay already set up and save

some time.” The court asked Bobock if that’s what he wanted to do, and he answered

affirmatively.

       {¶ 5} Bocock then entered pleas of guilty to the indicted offenses. Bocock’s plea

forms were dated February 28, 2022. On the same date, the State filed a sentencing

memorandum which requested that the court impose a sentence of 36 months.

       {¶ 6} On March 2, 2022, the trial court conducted the sentencing hearing;
                                                                                         -4-


Bocock’s counsel of record was in attendance.       The court sentenced Bocock to 36

months for each offense, without objection.

       {¶ 7} Bocock appeals, raising two assignments of error. His first assignment of

error is as follows:

              THE DEFENDANT-APPELLANT’S GUILTY PLEA(S) ARE VOID AS

       THEY WERE INDUCED BY THE TRIAL COURT.

       {¶ 8} Bocock asserts that the trial court induced him to plead guilty by promising

him community control sanctions, and then it did not impose that sentence. The State

concedes that, before Bocock made his decision about entering a plea, the trial court

“implicitly promised Bocock that he was going to receive community control sanctions” in

exchange for his guilty pleas; thus, Bocock’s pleas were not knowingly, intelligently, and

voluntarily made.      The State further concedes that Bocock’s convictions must be

reversed, and the matter must be remanded for the trial court to either impose community

control sanctions or allow Bocock to withdraw his pleas.

       {¶ 9} In State v. Dehart, 2018-Ohio-865, 106 N.E.3d 1267 (2d Dist.), we stated:

              When a defendant enters a plea in a criminal case, the plea must be

       made knowingly, intelligently, and voluntarily.” State v. Barker, 129 Ohio

       St.3d 472, 2011-Ohio-4130, 953 N.E.2d 826, ¶ 9. “Crim.R. 11(C) requires

       a trial judge to determine whether that criminal defendant is fully informed

       of his or her rights and understands the consequences of his or her guilty

       plea.” Id. at ¶ 10. In determining whether Dehart's guilty plea was made

       knowingly, intelligently, and voluntarily, we must review the record “to
                                                                                          -5-


       ensure that Crim.R. 11 was followed by the trial court upon defendant's

       submission of the guilty plea.” State v. Spates, 64 Ohio St.3d 269, 272,

       595 N.E.2d 351 (1992). * * *

              In State v. Mills, 2d Dist. Montgomery No. 26619, 2015-Ohio-5385,

       ¶ 14, we stated the following:

              * * * [A] plea agreement is a contract, and a breach of that contract

          is governed by contract law. State v. Adkins, 161 Ohio App.3d 114,

          2005-Ohio-2577, 829 N.E.2d 729 (4th Dist.).          A breach of that

          contract entitles the non-breaching party to recision or specific

          performance. Santobello v. New York, 404 U.S. 257, 92 S.Ct. 495,

          30 L.Ed.2d 427 (1971); State v. Layman, 2d Dist. Montgomery No.

          22307, 2008-Ohio-759. A promised sentence is an inducement to

          plea, and unless given as promised, the plea is not voluntary. State

          v. Gilroy, 195 Ohio App.3d 173, 2011-Ohio-4163, 959 N.E.2d 19 (2d

          Dist.); Layman at ¶ 15, citing State v. Triplett, 8th Dist. Cuyahoga No.

          69237, 1997 WL 64051 (Feb. 13, 1997); State v. Bonnell, 12th Dist.

          Clermont No. CA2001-12-094, 2002-Ohio-5882.

Id. at ¶ 13-14.

       {¶ 10} We concluded in Dehart that “the record clearly established that the trial

court promised Dehart that he would receive community control sanctions if he pled guilty

to two counts of violating a protection order * * *.”      Id. at ¶ 15.    Significantly, “no

conditions were placed upon Dehart at the time of the plea that could account for the trial
                                                                                        -6-


court’s decision to disregard its promise of community control.” Id. As such, we found

that “the trial court was obligated to sentence Dehart to community control sanctions or

otherwise permit him to withdraw his guilty pleas,” and that “the trial court’s decision to

disregard its promise of community control rendered Dehart’s guilty pleas unknowing,

unintelligent, and involuntary.” Id. We reversed and remanded “for either the imposition

of community control sanctions or to allow Dehart to withdraw his guilty pleas.” Id. at

¶ 20.

        {¶ 11} The same reasoning applies herein. As the State concedes, the trial court

induced Bocock’s pleas by telling him, “I am inclined to grant your community control on

the one offense * * * with a MonDay screen and also that you attend the MonDay program.

* * * I’m basically telling you what I’m going to do ahead of time.” As in DeHart, no

conditions were placed upon Bocock between the plea hearing and sentencing.

Accordingly, Bocock’s first assignment of error is sustained.

        {¶ 12} Bocock’s second assignment of error is as follows:

              THE APPELLANT WAS DENIED HIS RIGHT TO THE EFFECTIVE

        ASSISTANCE OF COUNSEL PURSUANT TO ARTICLE I, SECTION 10

        OF THE OHIO CONSTITUTION AND THE SIXTH AMENDMENT OF THE

        UNITED STATES CONSTITUTION.

        {¶ 13} Bocock asserts that he received ineffective assistance by trial counsel’s

failure to object to the sentence imposed and failure to inquire about a motion to withdraw

Bocock’s guilty pleas. The State responds that this argument need not be addressed

due to the error conceded in the first assignment of error.
                                                                                        -7-


       {¶ 14} Having sustained Bocock’s first assignment of error, which is dispositive of

this appeal, we agree with the State that analysis of his second assignment of error is not

required.

       {¶ 15} The judgment of the trial court is reversed, and the matter is remanded for

the trial court to impose community control sanctions or to allow Bocock to withdraw his

guilty pleas.

                                     .............



TUCKER, P.J. and LEWIS, J., concur.



Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
Matthew M. Suellentrop
Hon. Dennis J. Adkins